Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ryan McCray on May 14, 2021.
The application has been amended as follows: 

1.	(Currently Amended) A system to facilitate determining or inferring user intent, comprising:
      	a processor that executes computer executable components stored in memory, wherein the computer executable components comprise: 
		an input component that receives graphical image data regarding a screen display associated with user interaction with a computing device, the input component comprising a lifegraph, the lifegraph comprising an n-dimensional graph storing people, objects, and relationships connected to a user interacting with the computing device, wherein the input component updating lifegraph data changes over time using time-series data regarding the graphical image data;
		based on the graphical image data, a model generation component that learns user behavior and provides recommendations to optimize future computing device interaction; 
		an analysis component that employs [[the]] a model to determine or infer user intent based on [[the]] image [[data]] analysis; [[and]]
		an action component that provisions services to the user as a function of the determined or the inferred user intent, the action component comprising a personal artificial intelligence assistant accessing lifegraph data to repeat a task pattern; and 
	a machine learning model trained on analysis of the graphical image data associated with the screen display to determine or infer the user intent. 

2.	(Original) The system of claim 1, further comprising a gaming component that gamifies interaction with the user in connection with explicitly training the model.

3.	(Original) The system of claim 1, further comprising wherein a reward component that exposes functionality associated with the trained model as a function of user training efforts.

4.	(Previously Presented) The system of claim 1, further comprising an interactive component that shares status of training of the model with other entities.

5.	(Previously Presented) The system of claim 1, further comprising an avatar component that generates an avatar that interacts with the user based in part on the model and the action component.

6.	(Original) The system of claim 1, wherein the model employs a recursive learning algorithm or backward propagation of learning across other models or continuous learning algorithm.

7.	(Original) The system of claim 1, wherein the model learns impact of respective images and directs the action component to revise actions as a function of the learned impact.

8.	(Original) The system of claim 7, further comprising an optimization component that generates inferences, based on the model, regarding potential points of failure, weakness or bottlenecks in connection with taking automated action. 

9.	(Original) The system of claim 8, comprising a scheduling component that employs the trained model to schedule activities for the user.

10.	(Original) The system of claim 2, wherein the gaming component displays progress of training of the model.

11.	(Original) The system of claim 10, wherein the gaming component displays exposed functionalities of the trained model.

12.	(Original) The system of claim 1, further comprising a training component that generates an interface for explicitly training the model by the user.

13.	(Original) The system of claim 12, wherein the training component questions the user regarding accuracy of determinations or inferences generated by the model.

14.	(Original) The system of claim 1, wherein the model identifies two or more applications running concurrently on the screen and determines or infers user intent regarding the respective applications.

15.	(Original) The system of claim 1, wherein the model analyzes multiple sets of screen image data in a time series manner.

16.	(Currently Amended) A user intent prediction method, comprising:
      		executing, by the system operatively coupled to the processor, computer implemented components stored in memory to perform the following acts;
       		inferring, by the system operatively coupled to the processor, user intent;
      	 	receiving, by the system operatively coupled to the processor, graphical image data regarding a screen display associated with user interaction with a computing device;
		updating, by the system operatively coupled to the processor, lifegraph data changes over time using time-series data regarding the graphical image data;
       	 	employing, by the system operatively coupled to the processor, [[the]] a model to determine or infer user intent based on [[the]] graphical image [[data]] analysis; [[and]] 
		based on the graphical image data, learning, by the system operatively coupled to the processor, user behavior; 
		providing, by the system operatively coupled to the processor, recommendations associated with the user intent to optimize future computing device interaction;
      	 	provisioning, by the system operatively coupled to the processor, services to the user as a function of the determined or the inferred user intent; and
		accessing, by the system operatively to the processor, lifegraph data to repeat a task pattern. 
17.	(Original) The method of claim 16, further comprising employing a recursive learning algorithm or backward propagation of learning across other models or continuous learning algorithm.

18.	(Previously Presented) The method of claim 16, further comprising using a gaming component to gamify interaction with the user in connection with explicitly training the model.

19.	(Previously Presented) The method of claim 16, further comprising learning impact of respective images and directing an action component to revise actions as a function of the learned impact. 

20.	(Currently Amended) A computer readable storage device comprising instructions that, in response to execution, cause a system comprising a processor to perform operations, comprising:
	inferring user intent;
      	 	receiving graphical image data regarding a screen display associated with user interaction with a computing device;
		updating lifegraph data changes over time using time-series data regarding the graphical image data;       	 	
		employing [[the]] a model to determine or infer user intent based on [[the]] image [[data]] analysis; 
		based on the graphical image data, learning user behavior; 
		providing recommendations associated with the user intent to optimize future computing device interaction; [[and]]
      	 	provisioning services to the user as a function of the determined or the inferred user intent; and
	accessing lifegraph data to repeat a task pattern. 
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Brandt whose telephone number is (571) 270-1098.  The examiner can normally be reached on 7:30a.m. to 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER M BRANDT/
Primary Examiner, Art Unit 2645
May 14, 2021